Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
 Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
17, 18 & 27
the indicator of 
a tightening fault 
[0102] Like the first control unit 42, light and/or sound indications can be seen or heard by the user and sent to a communicating terminal.
17, 18 & 20-30
a sensor for 
measuring the tightening force
[0018] is a resistive force sensor or a variable-resistance conductive fabric
[0032] detecting the modulation of an electromagnetic field by said part
[0117] pressure sensor
[0124] the pressure or voltage sensors comprise nano-LED light barriers, magnetic sensors, or ultrasonic sensors.
19 & 26
a control unit for 
setting at least one predetermined force value
[0111] a microcontroller board, which manages the sensors; 
27
a sensor for 
detecting the engagement of the fastener with the lanyard
[0150] detection plus processing.
17 & 18
a comparator for 
comparing the value represented by the signal supplied by at least one measurement sensor with a minimum predetermined force value
[0071] the means for comparing the force, signaling a tightening fault and setting force values are incorporated into the first control unit

 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objection
Claim 17 recites “the body” without a previous introduction of the term “a body”.  The claim also cites “the value” without previous introduction of the term “a value”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-32 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 recites the limitation “an indicator for indicating a tightening fault, in the event that, for at least one measurement sensor, the measured force is below the minimum predetermined force value”, which is unclear as to what is required to create the event of “a tightening fault”.  It seems that a measured force is below the minimum predetermined force value generates a tightening fault but the claim is not clear on the requirement.
Claim 17 recites the limitation of “measuring, for at least one loop, the tightening force exerted on said loop” which is unclear as to what structural requirement is required to meet a tightening force exerted on said loop.  It seems any force sensor measuring any force associated with the loop meets the functional language but there is no specific structural requirement or arrangement of a device claimed with any particulars to perform the cited functional language.  

Claims 17, 18, 20-25, 27, 31 & 32 recite the term “a tightening fault” which is unclear if the term “tightening” requires a particular type of fault over the interpreted “measured force is below the minimum predetermined force value”

Claim 29 recites the limitation “a sensor for detecting the presence of a mechanical part in said hook”, which is unclear as to what “a mechanical part in said hook” requires as there can be latches etc that are part of the hook as opposed to the intended introduction of a mechanical part into the hook.

All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-23, 25 & 27-32 are rejected under 35 U.S.C. 102 a (1&2) as being anticipated by Han (KR 20170031899: “Han” Translation provided for citations).
Claim 17. Han discloses a safety harness (Fig. 8: harness 80) comprising at least one loop (Fig. 8: four loops) intended to wrap around part of the body of a user [Page 2 ¶ 7:  It is a safety belt that wraps X-shaped band-shaped parts around the arms, legs and trunk to support it], which comprises: for at least one loop (Fig. 8: shoulder loop 832), a sensor (Fig. 1:  hook sensor 124 used on shoulder loop safety hook 822) for measuring the tightening force [Page 9 ¶10:  The sensor unit 124 can almost certainly detect the tension state of the pull string 13] exerted on said loop (Fig. 8: shoulder loop 832) [Page 9 ¶ 12:  The sensor unit 124 will generate a hook-tightening signal so that it has several levels of detection depending on the degree of tension of the pulling string 13] & [Page 4 ¶ 4: According to the embodiment, the sensor unit 124 may include at least one of a semiconductor pressure sensor and a FSR (Force Sensitive Resistor) pressure sensor. The semiconductor type pressure sensor is, for example, a sensor for measuring a stress change due to a pressure applied to a diaphragm using MEMS technology, or a sensor for measuring a voltage change according to a pressure applied to the piezoelectric element], each measurement sensor (Fig. 1: sensor 124 used for shoulder loop hook 822) providing a signal representative of said force [Page 9 ¶ 12: The sensor unit 124 will generate a hook-tightening signal so that it has several levels of detection depending on the degree of tension of the pulling string 13]; a comparator (Fig. 1: controller 124)(Fig. 9 controller 815 across the hook sensors 124)[ for comparing the value [Page 9 ¶ 13: In this case, the sensor unit 124 identifies one of the neutral state or the tension state by comparing the detection value with one threshold value, or compares the detected value with a plurality of threshold values to determine whether the neutral state, the judgment pending state] represented by the signal supplied [Page 9 ¶ 12: The sensor unit 124 will generate a hook-tightening signal] by at least one measurement sensor (Fig. 1: sensor 124 used for  shoulder loop hook 822) with a minimum predetermined force value (Fig. 2c) [Page 9: ¶ 11:  a state in which an object whose diameter is not sufficiently large enters the inside of the curved portion 111 of the hook type loop 11 while the lever 12 of the safety hook 10 is in the open position, ... pulling string 13 is pulled along the outer diameter of the object due to the presence of the object but the diameter of the object is not large enough (e.g. less than threshold). …May or may not identify the pulling string 13 as being in a tensioned state, depending on the threshold value]; and an indicator (Fig. 9: 816 alarm in unit 81) [Page 15 ¶ 13:  The safety hook tightening and locking device 81 determines whether the device 81 is fastened to the shoulder straps 832 and whether the safety hooks 822 are stuck in the hook fastening portions 833 of the shoulder straps 832, 822 have been fastened to a predetermined attachment facility and an alarm can be generated if it is determined that the safety hook 822 has not been properly fastened or fastened] for indicating a tightening fault [Page 9 last 2 ¶s: In this case, the sensor unit 124 identifies one of the neutral state or the tension state by comparing the detection value with one threshold value, or compares the detected value with a plurality of threshold values to determine whether the neutral state, the judgment pending state, As shown in Fig. For example, the sensor unit 124 can be identified as a judgment pending state when the object enters the inside of the curve portion 111 but does not have a sufficient diameter], in the event that, for at least one measurement sensor (Fig. 1: sensor 124 used for shoulder loop hook 822), the measured force [Page 4 ¶10:  a hook fastening signal generated by the sensor unit according to a neutral state or a tension state of the probe] is below the minimum predetermined force value [Page 9 last 2 ¶: comparing the detection value with one threshold value, or compares the detected value with a plurality of threshold values to determine whether [in] the neutral state [or ] the judgment pending state, As shown in Fig. For example, the sensor unit 124 can be identified as a judgment pending state when the object enters the inside of the curve portion 111 but does not have a sufficient diameter [less than the tensioned threshold indication].
  
Claim 18. Dependent on the harness according to claim 17. Han further discloses the comparator (Fig. 1: controller 124 & Fig. 9 controller 815 across the hook sensors 124) compares the value represented by the signal provided by at least one measurement sensor (Fig. 1: sensor 124 used for shoulder loop hook 822) [Page 9 ¶ 13: In this case, the sensor unit 124 identifies one of the neutral state or the tension state by comparing the detection value with one threshold value, or compares the detected value with a plurality of threshold values to determine whether the neutral state, the judgment pending state] (Fig. 1: sensor 124 used for shoulder loop hook 822) with a 2/5predetermined maximum force value [Page 7 ¶ 9:  the tension state can be said to be a state in which the longitudinal piece 122 is moved to the maximum or larger than a predetermined distance, at the maximum or exceeding the pulling force with respect to the pulling string 13…the pulling string 13 may be classified as a tightly pulled tension state], with a tightening fault [Page 8: ¶ 11: the sensor unit 124 may identify one of the neutral state, the judgment pending state, or the tension state by comparing the detected value to a plurality of threshold values, and thereby generate a hook engagement signal [transmitted through transmitter 14]] being indicated [Page 3 ¶ 11 : The alarm signal can be generated when it is determined that the hook is not attached to the hook mounting portion] & [Page 16: ¶10: the safety hook connection alarm device 81 may further include a receiver 817 for receiving an externally provided hook engagement signal as to whether or not an object has been drawn into the curved portion of the safety hook 822] by the indicator of a tightening fault  [Page 5 ¶ 6: safety hook connection alarm device includes: a reception unit for receiving an externally provided hook engagement signal as to whether or not an object has been drawn into a curved portion of the hook] if, for at least one measurement sensor (Fig. 1: sensor 124 used for shoulder loop hook 822) the measured force is greater than the predetermined maximum force value [Page 7 ¶ 9:  the tension state can be said to be a state in which the longitudinal piece 122 is moved to the maximum or larger than a predetermined distance, at the maximum or exceeding the pulling force with respect to the pulling string 13…the pulling string 13 may be classified as a tightly pulled tension state].  

Claim 19. Dependent on the harness (80) according to claim 17. Han further discloses a control unit 38 (Fig. 124 sensor and control unit) for setting at least one predetermined force value [Page 8 ¶ 9:  If the sensor unit 124 uses a pressure sensor, it will generate a hook engagement signal based on the detection value of one of the multiple levels according to the degree of tension of the pull string 13].  

Claim 20.   Dependent on the harness according to claim 17. Han further discloses at least one measurement sensor (Fig. 1: sensor 124 used for shoulder loop hook 822) comprises an electrical switch that is open if there is no tightening force (Fig. 9: sensor 812 shows the magnetic reed switch (creates an electrical connection only when there is a tightening force that moves the magnetic means to close the circuit) that option for any of the measuring sensors 124 used  there sensor is an  open circuit until reed switch is pressed) [Page 8 ¶ 2:  The sensor unit 124 may include at least one of a magnetic reed switch, … The magnetic reed switch is a contact switch that closes when the magnetic body is close to the magnetic reed switch, opens when it is moved away from the magnetic reed switch, or closes when it is close to the magnetic reed switch. In this case, the longitudinal piece 122 may be embodied as a magnetic body]. 

Claim 21. Dependent on the harness (80) according to claim 17. Han further discloses at least one measurement sensor (Fig. 1: sensor 124 used for shoulder loop hook 822) comprises an electrical resistor (FSR) that varies in the presence of a tightening force [Page 8: ¶ 6 According to the embodiment, the sensor unit 124 may include at least one of a semiconductor pressure sensor and a FSR (Force Sensitive Resistor) pressure sensor] & [Page 8 ¶ 8:  The FSR pressure sensor is a sensor that measures the resistance change due to pressure change by using an FSR element whose resistance changes according to the pressure]. 

Claim 22. Dependent on the harness (80) according to claim 17. Han further discloses at least one measurement sensor (Fig. 1: sensor 124 used for shoulder loop hook 822) is a resistive force sensor (FSR) [Page 8: ¶ 6 According to the embodiment, the sensor unit 124 may include at least one of a semiconductor pressure sensor and a FSR (Force Sensitive Resistor) pressure sensor] & [Page 8 ¶ 8:  The FSR pressure sensor is a sensor that measures the resistance change due to pressure change by using an FSR element whose resistance changes according to the pressure].  
 
Claim 23.  Dependent on the harness (80) according to claim 17. Han further discloses comprises a remote wireless communication unit (Fig. 1: transmitting unit 14) communicating an item of information [Page 8 ¶s. 13-15: And a transmitting unit 14 for wirelessly transmitting the hooking signal generated by the hooking unit 124] representative of the state of at least one measurement sensor (Fig. 1: sensor 124 used for shoulder loop hook 822) [Page 8 ¶s. 13-15:  And a transmitting unit 14 for wirelessly transmitting the hooking signal generated by the hooking unit 124. According to an embodiment, the transmitter 14 can be implemented using a passive RFID tag that wirelessly transmits a hook-up signal in response to a wireless query signal received from an external RFID reader].  
Claim 25. Dependent on the harness (80) according to claim 17. Han further discloses comprises at least one shoulder strap (Fig. 8, two shoulder straps 83) a loop intended to wrap around the user's shoulder (Fig. 8: Strap 83 is a loop) [Page 2 ¶ 7:  It is a safety belt that wraps X-shaped band-shaped parts around the arms, legs and trunk to support it], and at least one sensor for measuring (Fig. 1:  sensor 124 used in the hook 822) the tightening force [Page 9 ¶10:  The sensor unit 124 can almost certainly detect the tension state of the pull string 13] & [Page 4 ¶ 4: According to the embodiment, the sensor unit 124 may include at least one of a semiconductor pressure sensor and a FSR (Force Sensitive Resistor) pressure sensor. The semiconductor type pressure sensor is, for example, a sensor for measuring a stress change due to a pressure applied to a diaphragm using MEMS technology, or a sensor for measuring a voltage change according to a pressure applied to the piezoelectric element] on said shoulder strap [Page 15: ¶s 16-17:  a safety hook 822 at the end of the rope 821 that is substantially identical to the safety hook 10, 30, 50, 70 according to various embodiments of the present invention can do. The safety harness 83 may particularly include a D-ring 831, a shoulder strap 832, and a hook mount 833 to which the safety lanyard 82 is connected].

Claim 27. Dependent on a safety equipment comprising a harness (80) according to claim 17. Han further discloses a fastener (833 & 822) for engaging a lanyard (821), and a sensor (Fig. 1: sensor 124 within shoulder loop hook sensor 822) for detecting the engagement [Page 15 ¶13:  straps 832 and whether the safety hooks 822 are stuck in the hook fastening portions 833 of the shoulder straps 832, 822 have been fastened to a predetermined attachment facility and an alarm can be generated if it is determined that the safety hook 822 has not been properly fastened or fastened. The safety lanyard 82 includes a rope 821 and a safety hook 822 at the end of the rope 821 that is substantially identical to the safety hook 10, 30, 50, 70] of the fastener (833 & 822) with the lanyard (821) [Page 8: ¶ 11: the sensor unit 124 may identify one of the neutral state, the judgment pending state, or the tension state by comparing the detected value to a plurality of threshold values, and thereby generate a hook engagement signal [transmitted through transmitter 14]], each engagement sensor (Fig. 1: sensor 124 used with shoulder loop hook sensor 822) providing a signal representative of the state of the engagement sensor (Fig. 1: sensor 124 used with shoulder loop hook sensor 822) the indicator of a tightening fault [Page 9 last 2 ¶s: In this case, the sensor unit 124 identifies one of the neutral state or the tension state by comparing the detection value with one threshold value, or compares the detected value with a plurality of threshold values to determine whether the neutral state, the judgment pending state, As shown in Fig. For example, the sensor unit 124 can be identified as a judgment pending state when the object enters the inside of the curve portion 111 but does not have a sufficient diameter] [Page 9 ¶10:  The sensor unit 124 can almost certainly detect the tension state of the pull string 13], being configured to signal an engagement fault [Page 9 ¶10:  The sensor unit 124 can almost certainly detect the tension state of the pull string 13] concerning the fastener (833 & 822) [Page 15 ¶ 12: The safety hook tightening and locking device 81 determines whether the device 81 is fastened to the shoulder straps 832 and whether the safety hooks 822 are stuck in the hook fastening portions 833 of the shoulder straps 832, 822 have been fastened to a predetermined attachment facility and an alarm can be generated if it is determined that the safety hook 822 has not been properly fastened or fastened. The safety lanyard 82 includes a rope 821 and a safety hook 822 at the end of the rope 821 that is substantially identical to the safety hook 10, 30, 50, 70].
Claim 28.  Dependent on the safety equipment (80) according to claim 27. Han further discloses   the fastener (Fig. 8:  833 & 822) for engaging the lanyard (821) comprises a ring (833), a hook (822 with sensor described in 10)  and a sensor (Fig. 1: 125 generic version of shoulder loop hook sensor 822) for detecting the presence [Page 16 ¶ 8: The control unit 815 generates an alarm signal when it is determined that the safety hook 822 has not been attached to the hook mounting portion 833 after the operator wears the safety band 83 in accordance with the safety band wearing signal and the hook setting signal can do] of the ring (833) in the hook (822) [Page 15 ¶ 13:  The safety lanyard 82 includes a rope 821 and a safety hook 822 at the end of the rope 821 that is substantially identical to the safety hook 10, 30, 50, 70 according to various embodiments of the present invention can do].  

Claim 29. Dependent on the safety equipment (80) according to claim 28. Han further discloses lanyard (821) comprises two hooks [Page 2 ¶ 10:  The U-girdle safety band has hooks at both ends of the lanyard, so that the worker connects the hook of one side of the lanyard to the Dring attached to the safety band during the work and connects the other hook of the lanyard to the equipment , While moving both before and after the work, the D ring attached to the safety belt is connected while both hooks of the lanyard are connected] and, on each hook, a sensor (124) for detecting the presence [Page 8: ¶ 11: the sensor unit 124 may identify one of the neutral state, the judgment pending state, or the tension state by comparing the detected value to a plurality of threshold values, and thereby generate a hook engagement signal [transmitted through transmitter 14]] of a mechanical part in said hook [Page 9 ¶ 10:  If the safety hook 10 is fastened to the support rope over the head of the worker] and [Page 16 ¶ 4:  In this case, when the safety hook 822 of the safety lanyard 82 is held by the hook mounting portion 833 of the safety table 83 by the operator wearing the safety table 83].  

Claim 30. Dependent on the safety equipment (80) according to claim 28. Han further discloses at least one sensor (Fig. 8: shoulder loop hook sensor 822 using embodiment 10) for detecting presence in a hook is a sensor (124) [Page 8: ¶ 11: the sensor unit 124 may identify one of the neutral state, the judgment pending state, or the tension state by comparing the detected value to a plurality of threshold values, and thereby generate a hook engagement signal [transmitted through transmitter 14]] detecting the modulation of an electromagnetic field by said part [Page 8 ¶ 2:  The sensor unit 124 may include at least one of a magnetic reed switch, a push button switch, a toggle switch, a slide switch, and a lever type switch].  

Claim 31. Han discloses a method for protecting a user wearing a harness (Fig. 8: harness 80)[Abstract] comprising at least one loop (Fig. 8: four loops) [Page 2 ¶ 7:  It is a safety belt that wraps X-shaped band-shaped parts around the arms, legs and trunk to support it] intended to wrap around part of the body of a user [Page 2 ¶ 7], said method characterized in that it comprises: measuring (Fig. 8: shoulder loop hook sensor 822), for at least one loop (Fig 8: 832 strap makes a loop), the tightening force exerted on said loop [Page 9 ¶10:  The sensor unit 124 can almost certainly detect the tension state of the pull string 13] & [Page 4 ¶ 4: According to the embodiment, the sensor unit 124 may include at least one of a semiconductor pressure sensor and a FSR (Force Sensitive Resistor) pressure sensor. The semiconductor type pressure sensor is, for example, a sensor for measuring a stress change due to a pressure applied to a diaphragm using MEMS technology, or a sensor for measuring a voltage change according to a pressure applied to the piezoelectric element]; comparing the measured tightening force [Page 8: ¶ 11: the sensor unit 124 may identify one of the neutral state, the judgment pending state, or the tension state by comparing the detected value to a plurality of threshold values, and thereby generate a hook engagement signal [transmitted through transmitter 14]] [Page 3 ¶ 11 : The alarm signal can be generated when it is determined that the hook is not attached to the hook mounting portion] with a predetermined minimum force value (Fig. 2c) [Page 9: ¶ 11:  a state in which an object whose diameter is not sufficiently large enters the inside of the curved portion 111 of the hook type loop 11 while the lever 12 of the safety hook 10 is in the open position, ... pulling string 13 is pulled along the outer diameter of the object due to the presence of the object but the diameter of the object is not large enough (e.g. less than threshold). …May or may not identify the pulling string 13 as being in a tensioned state, depending on the threshold value]; and signaling a tightening fault (Fig. 9: 816 alarm in unit 81) [Page 15 ¶ 13:  The safety hook tightening and locking device 81 determines whether the device 81 is fastened to the shoulder straps 832 and whether the safety hooks 822 are stuck in the hook fastening portions 833 of the shoulder straps 832, 822 have been fastened to a predetermined attachment facility and an alarm can be generated if it is determined that the safety hook 822 has not been properly fastened or fastened] if the measured force is below the predetermined minimum force value [(Fig. 2c) [Page 9: ¶ 11:  a state in which an object whose diameter is not sufficiently large enters the inside of the curved portion 111 of the hook type loop 11 while the lever 12 of the safety hook 10 is in the open position, ... pulling string 13 is pulled along the outer diameter of the object due to the presence of the object but the diameter of the object is not large enough (e.g. less than threshold). …May or may not identify the pulling string 13 as being in a tensioned state, depending on the threshold value].  

Claim 32. Dependent on the method according to claim 31. Han further discloses comparing [Page 8: ¶ 11: the sensor unit 124 may identify one of the neutral state, the judgment pending state, or the tension state by comparing the detected value to a plurality of threshold values, and thereby generate a hook engagement signal [transmitted through transmitter 14]] [Page 3 ¶ 11 : The alarm signal can be generated when it is determined that the hook is not attached to the hook mounting portion] the measured tightening force (Fig. 8: sensor 124 shoulder loop hook sensor 822) with a predetermined maximum force value [Page 7 ¶ 9:  the tension state can be said to be a state in which the longitudinal piece 122 is moved to the maximum or larger than a predetermined distance, at the maximum or exceeding the pulling force with respect to the pulling string 13…the pulling string 13 may be classified as a tightly pulled tension state]; and signaling a tightening fault [Page 9 ¶10:  The sensor unit 124 can almost certainly detect the tension state of the pull string 13] if the measured force [Page 9 ¶10:  The sensor unit 124 can almost certainly detect the tension state of the pull string 13] is greater than the predetermined maximum force value with a 2/5predetermined maximum force value [Page 7 ¶ 9:  the tension state can be said to be a state in which the longitudinal piece 122 is moved to the maximum or larger than a predetermined distance, at the maximum or exceeding the pulling force with respect to the pulling string 13…the pulling string 13 may be classified as a tightly pulled tension state], and signaling a tightening fault [Page 8: ¶ 11: the sensor unit 124 may identify one of the neutral state, the judgment pending state, or the tension state by comparing the detected value to a plurality of threshold values, and thereby generate a hook engagement signal [transmitted through transmitter 14]] [Page 3 ¶ 11 : The alarm signal can be generated when it is determined that the hook is not attached to the hook mounting portion] & [Page 16: ¶10: the safety hook connection alarm device 81 may further include a receiver 817 for receiving an externally provided hook engagement signal as to whether or not an object has been drawn into the curved portion of the safety hook 822] if the measured force [Page 9 ¶10:  The sensor unit 124 can almost certainly detect the tension state of the pull string 13]  is greater than the predetermined maximum force value [Page 7 ¶ 9:  the tension state can be said to be a state in which the longitudinal piece 122 is moved to the maximum or larger than a predetermined distance, at the maximum or exceeding the pulling force with respect to the pulling string 13…the pulling string 13 may be classified as a tightly pulled tension state] and signaling a tightening fault [Page 5 ¶ 6: safety hook connection alarm device includes: a reception unit for receiving an externally provided hook engagement signal as to whether or not an object has been drawn into a curved portion of the hook] if the measured force is greater than the predetermined maximum force value [Page 8 ¶ 9:  The semiconductor type pressure sensor is, for example, a sensor for measuring a stress change due to a pressure applied to a diaphragm using MEMS technology, or a sensor for measuring a voltage change according to a pressure applied to the piezoelectric element] & [Page 7 ¶ 9].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 20170031899: “Han” Translation provided for citations) in view of Flynt (US 20100231402; “Flynt”).

Claim 24. Dependent on the harness (Fig. 8: harness 80) according to claim 17. Han further discloses comprises at least one leg strap (Fig. 8: harness 80 with two leg loops), a loop intended to wrap around the user's thigh (Fig. 8: harness 80 with two leg loops)[Page 2: ¶ 7:  In the meantime, the conventional safety belts are classified into a belt type and a safety harness type. The belt type safety belt is a belt type belt-shaped part for supporting the body, and the safety belt type belt is a body It is a type of safety belt that wraps around the arms, legs and trunk].  Han does not explicitly disclose:
at least one sensor for measuring the tightening force on said leg strap.  

Flynt teaches a harness (Fig. 2: harness 108).  Flynt further teaches at least one sensor (410) for measuring the tightening force on said leg strap (Fig. 2: fastener on 212) [0044:   The harness sensors 410 are devices that detect the proper connection of the various buckles and fasteners 212 required to be connected for the harness 108 to be securely worn by the climber 102]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Flynt’s arrangement of a measuring sensor on a leg strap on Han’s leg strap because monitoring the condition of a user’s weight supporting leg strap improves the level of safety of the user by informing the user of the structural connection/integrity of the supporting leg loop [Flynt 0068].

Claim 26. Dependent on the harness according to claim 17. Han does not explicitly disclose: 

a control unit connected to at least one measurement sensor by a stitched conductive thread.  

Flynt teaches a control unit (Fig. 2:  controller 202) connected (Fig. 3) [0038-0040: 202 controller to 208/308 connection with the lanyard connector 308 connected to the lanyard cable 304 terminates at a hook sensor 306] to at least one measurement sensor (Fig. 3:  306 sensors) by a stitched conductive thread [0039-0040:  a lanyard cable 304-A that is stitched or otherwise secured to the lanyard members 312. Where the lanyard cable 304-B crosses or extends over a joint, such as where the lanyard member 312 attaches to the lanyard hook 310, the lanyard cable 304-B has a loop of slack cable that allows the joint to flex without stressing the lanyard cable 304-B].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Flynt’s stitched conductive thread connector as an arrangement to secure Han’s connections by stitching into the harness because a stitched connection increases the reliability of the connection by reducing damage by snagging or from abrasion when the harness 108 is worn by the climber [Flynt 0036]. 
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20190371159
PHAM; Hai et al.
. The harness further includes a fall indicator having a first state wherein the harness has not experienced an arrested fall, and a second state wherein the harness has experienced an arrested fall while worn by a user.
US 20150027808
Baillargeon; Paul D. et al.
the present invention, the smart snap or smart snap safety lanyard includes an interlock controller that identifies the operator and aerial lift equipment; 
US 20170193799
Holub; Douglas Raymond
a fall protection monitoring system
US 20160354621
Moore, JR.; John E. et al.

US 20110090079
MORINO; Osamu et al.
Thus, it is necessary to detect an application of a large load, e.g., around the same load as that applied by a fall of the worker, while the hook is attached, and to make it possible to rescue the worker promptly.
US 20160107007
Pollard; Gerald Oren
configured to limit a distance to which the individual wearing the harness can fall.
CN 111888685
GUO J et al.
D-shaped ring is set at the back part of the safety belt fabric. The smart hook is connected with the D-shaped ring through a safety rope
WO 2014068266
KENNEDY RICHARD et al.
load detection sensor is retrofitable on a safety hook. Preferably, the warning means is at least one LED light.
WO 2014003410
JEONG, SEONG YUN
Harness with control module 400 has a control unit 410 for detecting detection signals of the first and second sensors 157 and 330, and an alarm sound according to a command of the control unit 410. Alarm unit 420 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856